

117 HR 1678 IH: Parks, Jobs, and Equity Act
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1678IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Ms. Barragán (for herself, Mr. Turner, and Mr. Neguse) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to establish a Parks, Jobs, and Equity Program to support job creation, economic revitalization, and park development for communities impacted by COVID–19.1.Short titleThis Act may be cited as the Parks, Jobs, and Equity Act.2.DefinitionsIn this Act:(1)Eligible entityThe term eligible entity means—(A)a city or town of a State or territory of the United States, or an Indian Tribe, that—(i)represents or otherwise serves a qualifying urban area; or(ii)has a population of 30,000 or more in the most recent census; (B)a special purpose district serving—(i)a qualifying urban area; or(ii)a city or town with a population of 30,000 or more in the most recent census and managing open space for public recreation; and(C)the District of Columbia.(2)Indian TribeThe term Indian Tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(3)Low-income communityThe term low-income community means any census block group in which 51 percent or more households have an annual income equal at or below 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development.(4)Parks, jobs and equity programThe term Parks, Jobs, and Equity Program means the program established under section 3(a).(5)Poverty levelThe term poverty level means the income poverty guidelines for the nonfarm population of the United States, as prescribed by the Office of Management and Budget.(6)Qualifying urban areaThe term qualifying urban area means an area identified by the Census Bureau as an area with a population of 30,000 or more in the most recent census.(7)SecretaryThe term Secretary means the Secretary of the Interior.3.Grants authorized(a)In generalThe Secretary shall establish the Parks, Jobs, and Equity Program to support park development and delivery of recreation services, and in so doing, help create or preserve jobs, and provide economic stimulus in communities impacted by COVID–19.(b)FundingThe Secretary, acting through the Parks, Jobs, and Equity Program, shall provide funding to States, territories, the District of Columbia, and Indian Tribes according to the following formula:(1)49 percent divided equally among the States. For the purposes of this paragraph, the District of Columbia and the territories of the United States shall collectively be treated as a single State and shall receive shares of apportionment in proportion to qualifying urban areas.(2)49 percent divided proportionally among States based on each State’s share of urban population, as defined by the Census Bureau, to the total urban population of the United States, based on the most recent census.(3)2 percent for competitive grants to be awarded by the Secretary to Indian Tribes that qualify as an eligible entity.4.Allocation(a)Amounts to States, Territories, and the District of ColumbiaThe Governor of a State or territory (or a designated liaison officer) or the Mayor of the District of Columbia shall distribute funds provided to the State, territory, or District of Columbia under this Act as follows:(1)Not less than 50 percent of funds shall be provided to eligible entities for eligible uses that benefit a low-income community.(2)Funds to eligible entities shall be not less than $50,000 and not more than $1,000,000.(3)Not more than 2.5 percent of funds may be used for administrative expenses of the State, territory, or the District of Columbia. (4)Not more than 10 percent of funds provided to an eligible entity may be used for administrative expenses.(b)Amounts to Indian Tribes(1)AmountGrant amounts under this Act to an eligible Indian Tribe shall be not less than $50,000 and not more than $1,000,000.(2)Administrative expensesAn Indian Tribe may not retain more than 10 percent of each grant received under this Act for administrative expenses.(c)Timing(1)Distribution of fundsThe Secretary shall distribute funds made available to carry out this Act not more than 45 days after such funds are made available to the Secretary.(2)Application proceduresThe Governors or Executive Officers of States and territories and the governing body of each Indian Tribe shall—(A)devise accelerated application procedures by which eligible entities may apply for funds under this Act;(B)inform eligible entities and low-income communities about the opportunity to apply for funds under this Act, the application procedures by which eligible entities may apply for funds, and the eligible uses for funding;(C)distribute funds to eligible entities not later than 180 days after distribution from the Secretary; and(D)direct each eligible entity that receives funds under this Act to spend such funds not later than 2 years after the funds are made available to that eligible entity.(3)ExtensionGovernors and Executive Officers of a State or territory and the governing body of an Indian Tribe may grant extensions of the deadlines in this subsection for not more than 180 additional days for good cause shown.5.Eligible uses(a)In generalA grant recipient may use a grant awarded under this Act—(1)to acquire land or water that will be used to provide outdoor recreation opportunities to the public;(2)to develop or renovate outdoor recreational facilities that provide outdoor recreation opportunities to the public;(3)to improve delivery of recreation services to the public (including supporting park personnel, training, recreation programming, and purchase of recreation equipment and supplies); and(4)to develop native event sites and cultural gathering spaces.(b)PrioritiesPriority shall be given to projects that—(1)create or significantly enhance park and recreational opportunities for a community in a qualifying urban area that lacks parks and/or outdoor recreation areas within one-half mile or a 10-minute walk;(2)improve outdoor recreation opportunities for high-need populations based on income, age, or other measures of vulnerability and need;(3)provide opportunities for employment or job training either in park construction or rehabilitation or delivery of recreation services;(4)engage and empower underserved communities and youth; and(5)take advantage of coordination among various levels of government.(c)Limitations on useA grant recipient may not use grant funds for—(1)maintenance activities;(2)facilities that support semiprofessional or professional athletics;(3)indoor facilities such as recreation centers or facilities that support primarily nonoutdoor purposes;(4)activities that are not in accordance with Comprehensive State Plans under section 200305 of title 54, United States Code; or(5)acquisition of land or interests in land that restrict access to specific persons.6.Reporting(a)RequirementEach year that a State or Territory that receives a grant under this Act shall submit to the Secretary performance and financial reports that—(1)summarize the status of and activities conducted under each subgrant during the report period; and(2)provide a description of each subgrant project’s accomplishments and impact during the report period, such as new park access opportunities, new recreation opportunities (facilities and services), jobs created, and other community benefits.(b)Availability to CongressThe Secretary shall make such reports submitted under subsection (a) available to the House Committee on Natural Resources and Senate Committee on Energy and Natural Resources.7.Authorization of appropriationsThere are authorized to be appropriated to the Secretary for the purposes of this Act, $500,000,000, to remain available until expended.